DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
17671725, filed 02/15/2022 claims foreign priority to 2021-058775, filed 03/30/2021.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 02/15/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaki (US 2018/0157942) in view of Akimoto et al (US 2020/0225885) and further in view of Tanaka (US 2020/0361216)
Regarding claim 1, Nagasaki discloses method (method, [0009]), comprising: 
a first receiving step of causing an information processing apparatus to receive, from a first image forming apparatus, a first notification indicating that a non-contracted cartridge other than a contracted cartridge is mounted on the first image forming apparatus which is permitted to use the contracted cartridge that can be used based on a concluded contract (management server 10 (information processing apparatus) receives, from printer 72 (first image forming apparatus), a completion notification contract of the ordering service for ink cartridges that was not contracted (non-contracted cartridge) to be used on the printer 72 has started to enabling service use of ink cartridge detachably attachable (mounted on the first image forming apparatus) in printer 72, [0026]-[0045], [0050]); 
Nagasaki does not specifically disclose concept of cancelation-executing step of causing the information processing apparatus to execute a canceling process of canceling the contract of the first image forming apparatus when the information processing apparatus receives the first notification; and
However, Akimoto et al specifically teaches concept of cancelation-executing step of causing the information processing apparatus to execute a canceling process of canceling the contract of the first image forming apparatus when the information processing apparatus receives the first notification (fig. 12D, when user using mobile terminal 104 (information processing apparatus) receives message of recommending a toner delivery contract is displayed, letting the user determine whether or not to proceed to the setting of toner delivery, user using terminal 104 (information processing apparatus) presses “skip contract” (canceling the contract) button 1206 to skip contract (cancel contract) of MFP 101, [0096]-[0097]);
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Nagasaki with concept of cancelation-executing step of causing the information processing apparatus to execute a canceling process of canceling the contract of the first image forming apparatus when the information processing apparatus receives the first notification of Akimoto et al.  One of ordinary skill in the art would have been motivated to make this modification in order to save user’s time concerning purchasing cartridges, (Akimoto et al, [0002])
Nagasaki and Akimoto et al do not specifically disclose concept of permitting step of causing the information processing apparatus to permit a second image forming apparatus corresponding to the first image forming apparatus to use the contracted cartridge when the information processing apparatus receives the first notification.
However, Tanaka specifically teaches concept of permitting step of causing the information processing apparatus to permit a second image forming apparatus corresponding to the first image forming apparatus to use the contracted cartridge when the information processing apparatus receives the first notification (fig. 9, permit the use of another printer (second image forming apparatus) corresponding to this printer (first image forming apparatus) is unable to perform printing until the contracted cartridge 13 is returned when user receives permission confirmation screen (first notification) to use another printer (second image forming apparatus) contracted cartridge 13, [082]-[0085]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Nagasaki with concept of cancelation-executing step of causing the information processing apparatus to execute a canceling process of canceling the contract of the first image forming apparatus when the information processing apparatus receives the first notification of Akimoto et al and concept of permitting step of causing the information processing apparatus to permit a second image forming apparatus corresponding to the first image forming apparatus to use the contracted cartridge when the information processing apparatus receives the first notification of Tanaka.  One of ordinary skill in the art would have been motivated to make this modification in order to improve facilitating the use of ink cartridges, (Tanaka, [0004])

Regarding claim 2, Nagasaki discloses method (method, [0009]), 
wherein the non-contracted cartridge can be used regardless of whether the contract was concluded or not (management server 10 (information processing apparatus) receives, from printer 72 (first image forming apparatus), a completion notification contract of the ordering service for ink cartridges that was not contracted (non-contracted cartridge) to be used on the printer 72 has started to enabling service use of ink cartridge detachably attachable (mounted on the first image forming apparatus) in printer 72, [0026]-[0045], [0050]).

Regarding claim 3, Nagasaki discloses method (method, [0009]), 
Nagasaki and Tanaka do not specifically disclose concept of wherein the canceling process is a process in which the information processing apparatus cancels the contract of the first image forming apparatus.
However, Akimoto et al specifically teaches concept of wherein the canceling process is a process in which the information processing apparatus cancels the contract of the first image forming apparatus (fig. 12D, when user using mobile terminal 104 (information processing apparatus) receives message of recommending a toner delivery contract is displayed, letting the user determine whether or not to proceed to the setting of toner delivery, user using terminal 104 (information processing apparatus) presses “skip contract” (canceling the contract) button 1206 to skip contract (cancel contract) of MFP 101, [0096]-[0097])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Nagasaki with concept of wherein the canceling process is a process in which the information processing apparatus cancels the contract of the first image forming apparatus of Akimoto et al and concept of permitting step of causing the information processing apparatus to permit a second image forming apparatus corresponding to the first image forming apparatus to use the contracted cartridge when the information processing apparatus receives the first notification of Tanaka.  One of ordinary skill in the art would have been motivated to make this modification in order to save user’s time concerning purchasing cartridges, (Akimoto et al, [0002])

Regarding claim 4, Nagasaki discloses method (method, [0009]), 
Nagasaki and Tanaka do not specifically disclose concept of wherein the canceling process is a process in which the information processing apparatus instructs another information processing apparatus to cancel the contract of the first image forming apparatus, and 
wherein the method, further includes a canceling step of causing said another information processing apparatus to cancel the contract of the first image forming apparatus.
However, Akimoto et al specifically teaches concept of wherein the canceling process is a process in which the information processing apparatus instructs another information processing apparatus to cancel the contract of the first image forming apparatus (fig. 9, permit the use of another printer (second image forming apparatus) corresponding to this printer (first image forming apparatus) is unable to perform printing until the contracted cartridge 13 is returned when user receives permission confirmation screen (first notification) to use another printer (second image forming apparatus) contracted cartridge 13, [082]-[0085]), and 
wherein the method, further includes a canceling step of causing said another information processing apparatus to cancel the contract of the first image forming apparatus (fig. 9, permit the use of another printer (second image forming apparatus) corresponding to this printer (first image forming apparatus) is unable to perform printing until the contracted cartridge 13 is returned when user receives permission confirmation screen (first notification) to use another printer (second image forming apparatus) contracted cartridge 13, [082]-[0085])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Nagasaki with concept of wherein the canceling process is a process in which the information processing apparatus instructs another information processing apparatus to cancel the contract of the first image forming apparatus, and wherein the method, further includes a canceling step of causing said another information processing apparatus to cancel the contract of the first image forming apparatus of Akimoto et al and concept of permitting step of causing the information processing apparatus to permit a second image forming apparatus corresponding to the first image forming apparatus to use the contracted cartridge when the information processing apparatus receives the first notification of Tanaka.  One of ordinary skill in the art would have been motivated to make this modification in order to save user’s time concerning purchasing cartridges, (Akimoto et al, [0002])

Regarding claim 5, Nagasaki discloses method (method, [0009]), further comprising a storing step of storing contract-related-information which is information associating the first image forming apparatus with the second information forming apparatus into a storage (storing model number of consumable cartridge contract information of the printer (first image forming apparatus) with the other printer 72 (second information forming apparatus) into a storage, [0019], [0022], [0029], [0034]-[0035], [0054]), 
Nagasaki and Akimoto et al do not specifically disclose concept of wherein the second image forming apparatus indicated by the contracted-related- information stored in the storage is permitted to use the contracted cartridge in the permitting step.
However, Tanaka specifically teaches concept of wherein the second image forming apparatus indicated by the contracted-related- information stored in the storage is permitted to use the contracted cartridge in the permitting step (fig. 9, permit the use of another printer (second image forming apparatus) corresponding to this printer (first image forming apparatus) is unable to perform printing until the contracted cartridge 13 is returned when user receives permission confirmation screen (first notification) to use another printer (second image forming apparatus) contracted cartridge 13, [082]-[0085])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Nagasaki with concept of cancelation-executing step of causing the information processing apparatus to execute a canceling process of canceling the contract of the first image forming apparatus when the information processing apparatus receives the first notification of Akimoto et al and concept of wherein the second image forming apparatus indicated by the contracted-related- information stored in the storage is permitted to use the contracted cartridge in the permitting step of Tanaka.  One of ordinary skill in the art would have been motivated to make this modification in order to improve facilitating the use of ink cartridges, (Tanaka, [0004])

Regarding claim 6, Nagasaki discloses method (method, [0009]), further comprising: 
a second receiving step of causing the information processing apparatus to receive, from the second image forming apparatus, a second notification indicating that the contracted cartridge is mounted on the second image forming apparatus (management server 10 (information processing apparatus) receives, from another printer 72 (second image forming apparatus), another completion notification contract of the ordering service for ink cartridges that was not contracted (non-contracted cartridge) to be used on the other printer 72 has started to enabling service use of ink cartridge detachably attachable (mounted on the first image forming apparatus) in another printer 72, [0026]-[0045], [0050]); and 
a start-executing step of causing the information processing apparatus to execute a starting process of starting the contract of the second image forming apparatus when the information processing apparatus receives the second notification (management server 10 (information processing apparatus) receives, from another printer 72 (second image forming apparatus), another completion notification contract of the ordering service for ink cartridges that was not contracted (non-contracted cartridge) to be used on the other printer 72 has started to enabling service use of ink cartridge detachably attachable (mounted on the first image forming apparatus) in another printer 72, [0026]-[0045], [0050]).

Regarding claim 7, Nagasaki discloses method (method, [0009]), 
wherein the starting process is a process in which the information processing apparatus starts the contract of the second image forming apparatus (start enabling service use of ink cartridge detachably attachable (mounted on the first image forming apparatus) in another printer 72, [0026]-[0045], [0050]).
 
Regarding claim 8, Nagasaki discloses method (method, [0009]), 
wherein the starting process is a process in which the information processing apparatus instructs another information processing apparatus to start the contract of the second image forming apparatus (management server 10 (information processing apparatus) receives, from another printer 72 (second image forming apparatus), another completion notification contract of the ordering service for ink cartridges that was not contracted (non-contracted cartridge) to be used on the other printer 72 has started to enabling service use of ink cartridge detachably attachable (mounted on the first image forming apparatus) in another printer 72, [0026]-[0045], [0050]), and 
wherein the method further comprises a starting step of causing said another information apparatus to start the contract of the second image forming apparatus (start enabling service use of ink cartridge detachably attachable (mounted on the first image forming apparatus) contract in another printer 72, [0026]-[0045], [0050]).

Regarding claim 9, Nagasaki discloses method (method, [0009]), 
wherein the first image forming apparatus is a monochrome printer on which one cartridge containing one color ink or one color toner can be mounted (printer 72 is a monochrome printer with color ink cartridge detachably attachable (mounted on the first image forming apparatus) [0026]-[0045], [0050]), and 
wherein the method further comprises a transmitting step of causing the first image forming apparatus to transmit the first notification to the information processing apparatus in a case where the cartridge mounted on the first image forming apparatus is the non-contracted cartridge (management server 10 (information processing apparatus) receives, from printer 72 (first image forming apparatus), a completion notification contract of the ordering service for ink cartridges that was not contracted (non-contracted cartridge) to be used on the printer 72 has started to enabling service use of ink cartridge detachably attachable (mounted on the first image forming apparatus) in printer 72, [0026]-[0045], [0050]).

Regarding claim 10, Nagasaki discloses method (method, [0009]), 
wherein the first image forming apparatus is a color printer on which a plurality of cartridges containing a plurality of colors of ink or a plurality of colors of toner can be mounted (printer 72 is a color printer with many cartridges with many colors or ink cartridge detachably attachable (mounted on the first image forming apparatus) [0026]-[0045], [0050]), and 
wherein the method further comprises a transmitting step of causing the first image forming apparatus to transmit the first notification to the information processing apparatus in a case where all of the plurality of cartridges are the non-contracted cartridges (management server 10 (information processing apparatus) receives, from printer 72 (first image forming apparatus), a completion notification contract of the ordering service for ink cartridges that was not contracted (non-contracted cartridge) to be used on the printer 72 has started to enabling service use of ink cartridge detachably attachable (mounted on the first image forming apparatus) in printer 72, [0026]-[0045], [0050]).

Regarding claim 11, Nagasaki discloses method (method, [0009]), 
wherein the first image forming apparatus includes a cover movable between an open position at which the cover opens an opening of a body housing of the first image forming apparatus and a close position at which the cover close the opening (ink cartridge detachably attachable (mounted on the first image forming apparatus) with cover open an opening of the housing in printer 72, [0026]-[0045], [0050]), and 
wherein the method further comprises a mount-detecting step of causing the first image forming apparatus to detect mounting of the cartridge on the body housing when the first image forming apparatus is turned on or the opening is closed by the cover (system detects ink cartridge detachably attachable (mounted on the first image forming apparatus) with cover open an opening of the housing in printer 72 when printer 72 is turned on, [0026]-[0045], [0050]).

Regarding claim 12, Nagasaki discloses image forming apparatus permitted to use a contracted cartridge, comprising (management server 10 (information processing apparatus) receives, from printer 72 (first image forming apparatus), a completion notification contract of the ordering service for ink cartridges that was not contracted (non-contracted cartridge) to be used on the printer 72 has started to enabling service use of ink cartridge detachably attachable (mounted on the first image forming apparatus) in printer 72, comprising [0026]-[0045], [0050]): 
a body housing (management server 10 (information processing apparatus) receives, from printer 72 (first image forming apparatus), a completion notification contract of the ordering service for ink cartridges that was not contracted (non-contracted cartridge) to be used on the printer 72 has started to enabling service use of ink cartridge detachably attachable (mounted on the first image forming apparatus) in printer 72, would be obvious to include a body housing, [0026]-[0045], [0050]); and 
a controller configured to execute (management server 10 primarily includes a central processing unit (“CPU”) (as an example of a controller, [0018]): 
a determining process of determining whether a cartridge mounted on the body housing is a non-contracted cartridge other than the contracted cartridge (system determines whether a completion notification contract of the ordering service for ink cartridges detachably attachable (mounted) in printer 72 is not contracted (non-contracted cartridge), [0026]-[0045], [0050]); 
a transmitting process of transmitting, to an information processing apparatus, a notification indicating that mounting of the non-contracted cartridge on the first image forming apparatus (management server 10 (information processing apparatus) receives, from printer 72 (first image forming apparatus), a completion notification contract of the ordering service for ink cartridges that was not contracted (non-contracted cartridge) to be used on the printer 72 has started to enabling service use of ink cartridge detachably attachable (mounted on the first image forming apparatus) in printer 72, [0026]-[0045], [0050]) and 
Nagasaki does not specifically disclose concept of receiving process of receiving a cancelation notification, in response to the notification, indicating a cancelation of the contract of the first image forming apparatus; and 
a prohibiting process of prohibiting the first image forming apparatus from using the contracted cartridge when the first image forming apparatus receives the cancelation notification.
However, Akimoto et al specifically teaches concept of receiving process of receiving a cancelation notification, in response to the notification, indicating a cancelation of the contract of the first image forming apparatus (fig. 12D, when user using mobile terminal 104 (information processing apparatus) receives message of recommending a toner delivery contract is displayed, letting the user determine whether or not to proceed to the setting of toner delivery, user using terminal 104 (information processing apparatus) presses “skip contract” (canceling the contract) button 1206 to skip contract (cancel contract) of MFP 101, [0096]-[0097]); and 
a prohibiting process of prohibiting the first image forming apparatus from using the contracted cartridge when the first image forming apparatus receives the cancelation notification (fig. 12D, when user using mobile terminal 104 (information processing apparatus) receives message of recommending a toner delivery contract is displayed, letting the user determine whether or not to proceed to the setting of toner delivery, user using terminal 104 (information processing apparatus) presses “skip contract” (canceling the contract) button 1206 to skip contract (cancel contract) of MFP 101, preventing the process of delivering toner cartridge for use, [0096]-[0097]);
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Nagasaki with concept of receiving process of receiving a cancelation notification, in response to the notification, indicating a cancelation of the contract of the first image forming apparatus; and a prohibiting process of prohibiting the first image forming apparatus from using the contracted cartridge when the first image forming apparatus receives the cancelation notification of Akimoto et al.  One of ordinary skill in the art would have been motivated to make this modification in order to save user’s time concerning purchasing cartridges, (Akimoto et al, [0002])
Nagasaki and Akimoto et al do not specifically disclose concept of permitting a second image forming apparatus corresponding to the first image forming apparatus to use the contracted cartridge, when the cartridge mounted on the first image forming apparatus is the non-contracted cartridge;
However, Tanaka specifically teaches concept of permitting a second image forming apparatus corresponding to the first image forming apparatus to use the contracted cartridge, when the cartridge mounted on the first image forming apparatus is the non-contracted cartridge (fig. 9, permit the use of another printer (second image forming apparatus) corresponding to this printer (first image forming apparatus) is unable to perform printing until the contracted cartridge 13 is returned when user receives permission confirmation screen (first notification) to use another printer (second image forming apparatus) contracted cartridge 13, [082]-[0085])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Nagasaki with concept of receiving process of receiving a cancelation notification, in response to the notification, indicating a cancelation of the contract of the first image forming apparatus; and a prohibiting process of prohibiting the first image forming apparatus from using the contracted cartridge when the first image forming apparatus receives the cancelation notification of Akimoto et al and concept of permitting a second image forming apparatus corresponding to the first image forming apparatus to use the contracted cartridge, when the cartridge mounted on the first image forming apparatus is the non-contracted cartridge of Tanaka. One of ordinary skill in the art would have been motivated to make this modification in order to improve facilitating the use of ink cartridges, (Tanaka, [0004]) 

Regarding claim 13, Nagasaki discloses information processing apparatus configured to communicate with a first image forming apparatus which is permitted to use a contracted cartridge that can be used based on a concluded contract corresponding to the first image forming apparatus (management server 10 (information processing apparatus) receives, from printer 72 (first image forming apparatus), a completion notification contract of the ordering service for ink cartridges that was not contracted (non-contracted cartridge) to be used on the printer 72 has started to enabling service use of ink cartridge detachably attachable (mounted on the first image forming apparatus) in printer 72, [0026]-[0045], [0050]);, 
the information processing apparatus comprising a controller configured to execute (management server 10 primarily includes a central processing unit (“CPU”) (as an example of a controller, [0018]): 
a first receiving process of receiving a first notification indicating a non-contracted cartridge other than the contracted cartridge is mounted on the first image forming apparatus (management server 10 (information processing apparatus) receives, from printer 72 (first image forming apparatus), a completion notification contract of the ordering service for ink cartridges that was not contracted (non-contracted cartridge) to be used on the printer 72 has started to enabling service use of ink cartridge detachably attachable (mounted on the first image forming apparatus) in printer 72, [0026]-[0045], [0050]); 
Nagasaki does not specifically disclose concept of cancelation-executing process of executing a cancelation process of canceling the contract of the first image forming apparatus when the information processing apparatus receives the first notification; 
However, Akimoto et al specifically teaches concept of cancelation-executing process of executing a cancelation process of canceling the contract of the first image forming apparatus when the information processing apparatus receives the first notification (fig. 12D, when user using mobile terminal 104 (information processing apparatus) receives message of recommending a toner delivery contract is displayed, letting the user determine whether or not to proceed to the setting of toner delivery, user using terminal 104 (information processing apparatus) presses “skip contract” (canceling the contract) button 1206 to skip contract (cancel contract) of MFP 101, [0096]-[0097])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Nagasaki with concept of cancelation-executing process of executing a cancelation process of canceling the contract of the first image forming apparatus when the information processing apparatus receives the first notification of Akimoto et al.  One of ordinary skill in the art would have been motivated to make this modification in order to save user’s time concerning purchasing cartridges, (Akimoto et al, [0002])
Nagasaki and Akimoto et al do not specifically disclose concept of information processing apparatus configured to communicate with a first image forming apparatus which is permitted to use a contracted cartridge that can be used based on a concluded contract and a second image forming apparatus corresponding to the first image forming apparatus,
a permitting process of permitting the second image forming apparatus to use the contracted cartridge when the information processing apparatus receives the first notification.
However, Tanaka specifically teaches concept of information processing apparatus configured to communicate with a first image forming apparatus which is permitted to use a contracted cartridge that can be used based on a concluded contract and a second image forming apparatus corresponding to the first image forming apparatus (fig. 9, permit the use of another printer (second image forming apparatus) corresponding to this printer (first image forming apparatus) is unable to perform printing until the contracted cartridge 13 is returned when user receives permission confirmation screen (first notification) to use another printer (second image forming apparatus) contracted cartridge 13, [082]-[0085]).
a permitting process of permitting the second image forming apparatus to use the contracted cartridge when the information processing apparatus receives the first notification (fig. 9, permit the use of another printer (second image forming apparatus) corresponding to this printer (first image forming apparatus) is unable to perform printing until the contracted cartridge 13 is returned when user receives permission confirmation screen (first notification) to use another printer (second image forming apparatus) contracted cartridge 13, [082]-[0085])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Nagasaki with concept of cancelation-executing process of executing a cancelation process of canceling the contract of the first image forming apparatus when the information processing apparatus receives the first notification of Akimoto et al and concept of information processing apparatus configured to communicate with a first image forming apparatus which is permitted to use a contracted cartridge that can be used based on a concluded contract and a second image forming apparatus corresponding to the first image forming apparatus; a permitting process of permitting the second image forming apparatus to use the contracted cartridge when the information processing apparatus receives the first notification of Tanaka. One of ordinary skill in the art would have been motivated to make this modification in order to improve facilitating the use of ink cartridges, (Tanaka, [0004]) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677